PRESS RELEASE GE Earned $18.1B in ‘08; 4Q ‘08 Results in Line with December Outlook; Industrial CFOA of $16.7B up 5%; Cash on Balance Sheet Grew from $16B in 3Q to $48B at YE; No Change to Plan for $1.24 Dividend, ‘09 Framework, and Running Company to be Triple-A 4Q and FY 2008 Highlights (Continuing Operations) § 4Q earnings per share (EPS) of $.37 before preferred dividend (including charges), or $.36 attributable to common shareowners (including charges); 4Q earnings of $3.9 billion § Full-year (FY) EPS of $1.79 before preferred dividend, or $1.78 attributable to common shareowners; FY earnings of $18.1 billion § Infrastructure and Media earnings up 3% in 4Q and 10% for year § Capital Finance earned $1 billion in 4Q and $8.6 billion for year § 4Q revenues of $46.2 billion, impacted by stronger U.S. dollar and business exits; FY revenues of $183 billion, up 6%; FY Industrial organic revenue growth of 8%; global revenue growth of 13% § Recorded $1.5 billion of restructuring, including increased reserves in current environment, versus guidance of up to $1.4 billion § Through today, achieved 64% of 2009 long-term debt goal; commercial paper of $72 billion at year-end, a decrease of $29 billion year-over-year § Infrastructure 4Q orders declined 6%; Total equipment and services backlog grew to $172 billion, up 9% Fairfield, Conn.,
